NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Submitted January 6, 2015 
                                Decided January 7, 2015 
                                             
                                         Before 
 
                         DIANE P. WOOD, Chief Judge 
                          
                         RICHARD D. CUDAHY, Circuit Judge 
                          
                         JOHN DANIEL TINDER, Circuit Judge 
 
Nos. 14‐1817 & 14‐1865   
 
UNITED STATES OF AMERICA,                      Appeals from the United States District 
      Plaintiff‐Appellee,                      Court for the Central District of Illinois.
                                                
      v.                                       Nos. 12‐cr‐40020‐002 & 12‐cr‐40020‐004 
                                                
JAMES ERIC GILLIAM and                         James E. Shadid, 
DERRICK JEROD BOOKER,                          Chief Judge. 
      Defendants‐Appellants. 
 
                                      O R D E R 

       James Gilliam and Derrick Booker were part of a Quad Cities drug ring that sold 
crack cocaine from 2006 through 2011. Both men pleaded guilty to conspiracy to possess 
and distribute crack, see 21 U.S.C. §§ 846, 841(a)(1), and waived the right to appeal as 
part of a plea agreement. The district court found that each defendant is a career 
offender under the sentencing guidelines, see U.S.S.G. § 4B1.1, with a corresponding 
imprisonment range of 188 to 235 months. The court sentenced Gilliam to 120 months’ 
imprisonment and Booker to 188 months’ imprisonment. Both defendants filed a notice 
of appeal, and we consolidated the cases for briefing and disposition. Appointed 
counsel for each defendant separately asserts that his client’s appeal is frivolous and 
moves to withdraw under Anders v. California, 386 U.S. 738, 744 (1967). We invited both 
Nos. 14‐1817 & 14‐1865                                                                  Page 2 
 
defendants to respond to his lawyer’s submission, see CIR. R. 51(b), but we received only 
a series of letters from Booker asking us to appoint substitute counsel. Each lawyer’s 
Anders submission explains the nature of the case and adequately addresses the points 
that an appeal of this kind might be expected to involve, and thus we limit our review 
to the subjects counsel discuss. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); 
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 

       Each appellate lawyer begins by analyzing whether Gilliam or Booker could 
challenge the adequacy of his plea colloquy or the voluntariness of his guilty plea. Yet 
Gilliam’s attorney does not say whether he consulted his client about the possibility of 
challenging his guilty plea, and Booker’s lawyer reports that his client never answered 
such inquiries. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States 
v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). This uncertainty does not require that we 
deny these Anders submissions, however, because the discussion in the briefs and our 
own review of the record persuades us that any challenge to the voluntariness of the 
guilty pleas would be frivolous. In both cases we would be limited to reviewing for 
plain error since neither defendant sought to withdraw his plea in the district court. 
See United States v. Davenport, 719 F.3d 616, 618 (7th Cir. 2013). 

       We agree with the lawyers that the district court substantially complied with 
Federal Rule of Criminal Procedure 11, which is enough to shield the guilty pleas from 
challenge on direct appeal. See United States v. Blalock, 321 F.3d 686, 688–89 (7th Cir. 
2003); United States v. Akinsola, 105 F.3d 331, 334 (7th Cir. 1997). The district court 
conducted a single plea colloquy for both defendants but addressed the men separately 
as necessary to comply with Rule 11(b). With only minor exceptions that colloquy was 
thorough. The court did neglect to state explicitly that Gilliam and Booker could be 
prosecuted for perjury if they lied under oath during the proceeding, see FED. R. CRIM. P. 
11(b)(1)(A), but that oversight was harmless because perjury charges are not pending or 
contemplated for either defendant. See Blalock, 321 F.3d at 689; United States v. Graves, 98 
F.3d 258, 259 (7th Cir. 1996). The court also overlooked the possibility of restitution, 
see FED. R. CRIM. P. 11(b)(1)(K), but again the omission was harmless because restitution 
was not imposed and the defendants were admonished about the prospect of a fine up 
to $2 million. See United States v. Fox, 941 F.2d 480, 484–85 (7th Cir. 1991). 

       It follows that these appeals are frivolous. Although only Booker’s lawyer makes 
note of the appeal waivers, both defendants agreed to a broad waiver of his right to 
challenge his conviction or sentence on direct appeal or in a collateral proceeding. An 
appeal waiver stands or falls with the guilty plea, and because neither of the defendants 
Nos. 14‐1817 & 14‐1865                                                                 Page 3 
 
can press a nonfrivolous appellate claim about the voluntariness of his guilty plea, we 
must enforce the waivers. See United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); 
United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011). Given the appeal waivers, 
we would not even reach the potential issues that counsel for Gilliam contemplates 
about his client’s designation as a career offender and the reasonableness of his prison 
term. 

     In each appeal the motion to withdraw is GRANTED, and the appeal is 
DISMISSED. Booker’s pro se request for appointment of substitute counsel is DENIED.